United States Court of Appeals
                                                                           Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                              May 25, 2006

                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                   No. 05-20537
                                 Summary Calendar



                         UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                       versus

                                 CHARLES GIPSON,

                            Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                         USDC No. 4:04-CR-366-ALL
                           --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Charles Gipson appeals his jury-trial conviction for being a

felon     in   possession   of    a   firearm   in   violation    of    18    U.S.C.

§§   922(g)(1)     &   924(a)(2).        He   argues   that   §   922(g)(1)        is

unconstitutional on its face and as applied to the instant case

because it does not require a substantial effect on interstate

commerce.      He also argues that his conviction should be reversed

because the indictment does not allege that the offense had a

substantial impact on interstate commerce.              He acknowledges that


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 05-20537
                                         -2-

these arguments are foreclosed by precedent, but raises them to

preserve them for possible Supreme Court review.

     We   have       repeatedly     held     that    “the     constitutionality       of

§ 922(g) is not open to question.”             United States v. Daugherty, 264
F.3d 513,      518    (5th   Cir.    2001)    (internal       quotation     marks   and

citation omitted).        Evidence that a weapon was manufactured in one

state    and   possessed      in    another     is    sufficient       to   sustain    a

conviction under § 922(g).           See Daugherty, 264 F.3d at 518 & n.12;

United States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996); United

States    v.    Rawls,       85 F.3d 240,      242-43     (5th    Cir.   1996).

Additionally, in United States v. Gresham, 118 F.3d 258, 264-65

(5th Cir. 1997), we rejected a challenge to the sufficiency of the

indictment under § 922(g)(1) that was identical to the one raised

by Gipson in this case.

     Gipson further argues that § 922(g)(1) unconstitutionally

infringes on his Second Amendment right to keep and bear arms.                        He

maintains that the statute is overbroad, it violates the Tenth

Amendment, and it violates the principles of equal protection.                        He

acknowledges that his arguments are foreclosed by this court’s

decision in United States v. Darrington, 351 F.3d 632, 633-35 (5th

Cir. 2003), but has raised the issue to preserve it for possible

review by the Supreme Court.              Accordingly, Gipson’s challenges to

the constitutionality of § 922(g)(1) and to the indictment are

foreclosed by circuit precedent.
                           No. 05-20537
                                -3-

     Gipson also argues that the district court erred by refusing

to give his requested jury instruction on constructive possession

and joint occupancy.   The refusal to give a particular instruction

is error only if the instruction “(1) was substantially correct,

(2) was not substantially covered in the charge delivered to the

jury, and (3) concerned an important issue so that the failure to

give it seriously impaired the defendant’s ability to present a

given defense.” United States v. Pennington, 20 F.3d 593, 600 (5th

Cir. 1994).   Gipson’s argument fails because the district court’s

instruction substantially covered the issue raised by Gipson and

the district court’s decision not to give the requested charge did

not seriously impair Gipson’s defense.    See id. at 600.

     AFFIRMED.